09/29/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   No. DA 20-0314

IN THE MATTERS OF:

S.P. and K.L.N.,

              Youths in Need of Care


                                       ORDER


       Having considered counsel’s motion, and given the unique circumstances of

this case,

       IT IS HEREBY ORDERERED that Father/Appellant is granted an extension

of 30-days, up to and including Wednesday, October 28, 2020, within which to

prepare, file, and serve an opening brief in this matter.

       No further extensions will be granted.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                       September 29 2020